



EXHIBIT 10.4


BRADY CORPORATION


EXECUTIVE DEFERRED COMPENSATION PLAN


AS AMENDED AND RESTATED EFFECTIVE JULY 17, 2018




ARTICLE I


INTRODUCTION


For periods prior to calendar year 2005, Brady Corporation has maintained the
Brady Corporation Executive Deferred Compensation Plan by means of a series of
individual deferred compensation agreements with covered executives. Amounts
deferred prior to January 1, 2005 (which were all fully vested under Plan
terms), including past and future earnings credited thereon, shall remain
subject to the terms of those individual agreements as previously in effect (the
“Frozen Agreements”) but no further amounts shall be deferred under the Frozen
Agreements. All deferrals to the Plan for periods on or after January 1, 2005
shall be governed by the terms and provisions of this document. Except as
provided in Sections 4.2(b)(viii) and 6.1(a)(iii)(C) below, nothing in this
document shall apply to amounts deferred prior to 2005 and past and future
earnings credited thereon. This document is intended to comply with the
provisions of Section 409A of the Internal Revenue Code and shall be interpreted
accordingly. If any provision or term of this document would be prohibited by or
inconsistent with the requirements of Section 409A of the Code, then such
provision or term shall be deemed to be reformed to comply with Section 409A of
the Code. This Plan is further amended and restated, effective as of the
Effective Date, to revise certain Plan terms related to contributions and
distributions.




ARTICLE II


DEFINITIONS
The following definitions shall be applicable throughout the Plan:
2.1“Account” means the account credited from time to time with bookkeeping
amounts equal to the portions of a Participant’s compensation deferred pursuant
to Section 3.2 and earnings credited on such amounts in accordance with
Article IV.


2.2“Administrator” means the Compensation Committee of the Board of Directors of
Brady Corporation.


2.3“Beneficiary” means the person, persons, or entity designated by the
Participant to receive any benefits payable under the Plan on or after the
Participant’s death. Each Participant shall be permitted to name, change or
revoke the Participant’s designation of a Beneficiary in writing on a form and
in the manner prescribed by the Corporation; provided, however, that the
designation on file with the Corporation at the time of the Participant’s death
shall be controlling. Should a Participant fail to make a valid Beneficiary
designation or leave no named Beneficiary surviving, any benefits due shall be
paid to such Participant’s spouse, if living; or if not living, then any
benefits due shall be paid to such Participant’s estate. A Participant





--------------------------------------------------------------------------------





may designate a primary beneficiary and a contingent beneficiary; provided,
however, that the Corporation may reject any such instrument tendered for filing
if it contains successive beneficiaries or contingencies unacceptable to it. If
all Beneficiaries who survive the Participant shall die before receiving the
full amounts payable hereunder, then the payments shall be paid to the estate of
the Beneficiary last to die.


2.4“Code” means the Internal Revenue Code of 1986, including any subsequent
amendments.


2.5“Corporation” means Brady Corporation, and each of its affiliates which has
adopted the Plan or may adopt the Plan. The term “Corporation” as used
throughout this Plan shall include references to those affiliates of Brady
Corporation which have also adopted the Plan; provided, however, that for
purposes of the power to amend or terminate the Plan or take any other action
under or with respect to the Plan, except for the payment of benefits, the term
“Corporation” shall refer only to Brady Corporation.


2.6“Effective Date” means July 17, 2018.


2.7“ERISA” means the Employee Retirement Income Security Act of 1974, including
any subsequent amendments.


2.8“Fiscal Year” means the period beginning August 1 and ending July 31.


2.9“Participant” means a key management or highly compensated employee
designated as eligible to participate in the Plan for a Plan Year under Section
3.1 (such persons shall be known as “Active Participants” for such Plan Year)
and any person who previously participated in the Plan and is entitled to
benefits.


2.10“Performance Based Bonus” means bonus compensation, the amount of which or
entitlement to, is based on services performed over a period of at least 12
consecutive months which is contingent on the satisfaction of pre-established
organizational or individual performance criteria, which performance criteria
are not substantially certain to be met at the time a deferral election is
permitted. Performance Based Bonus compensation may include payments based upon
subjective performance criteria, but (i) any subjective performance criteria
must relate to the performance of the Participant service provider, a group of
service providers that includes the Participant service provider, or a business
unit for which the Participant provides services (which may include the entire
organization) and (ii) the determination that any subjective performance
criteria have been met must not be made by the Participant or a family member of
the Participant (as defined in Code Section 267(c)(4) applied as if the family
of an individual includes the spouse of any family member). Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than 90 days after the commencement of the period of
service to which the criteria relate, provided that the outcome is substantially
uncertain at the time the criteria are established. A Performance Based Bonus
may include payments based on performance criteria that are not approved by the
Administrator or by the stockholders of the Corporation. A Performance Based
Bonus shall not include any amount or portion of any amount that will be paid
either regardless of performance, or based upon a level of performance that is
substantially certain to be met at the time the criteria are established.
Whether a bonus is performance based shall be determined in accordance with the
requirements of IRS Reg. Section 1.409A-1 (e) which are summarized in part in
this Section 2.10.


2.11“Plan” means the Brady Corporation Executive Deferred Compensation Plan, as
set forth herein, as applicable to amounts deferred on or after January 1, 2005,
and as it may be amended from time to time.







--------------------------------------------------------------------------------





2.12“Plan Year” means the calendar year.


2.13"Separation from Service" shall have the meaning set forth in IRS Regulation
Section 1.409A-1 the requirements of which are summarized in part as follows:


(a)In General. The Participant shall have a Separation from Service with the
Corporation if the Participant dies, retires, or otherwise has a termination of
employment with the Corporation. However, for purposes of this Section 2.13, the
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Corporation under an
applicable statute or by contract. For purposes of this paragraph (a) of this
Section 2.13, a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for the Corporation. If the period of leave exceeds six months and the
individual does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of their position of
employment or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period.


(b)Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Corporation and Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or, the
full period of services to the Corporation if the Participant has been providing
services to the Corporation less than 36 months). Facts and circumstances to be
considered in making this determination include, but are not limited to, whether
the Participant continues to be treated as an employee for other purposes (such
as continuation of salary and participation in employee benefit programs),
whether similarly situated service providers have been treated consistently, and
whether the Participant is permitted, and realistically available, to perform
services for other service recipients in the same line of business. The
Participant is presumed to have Separated from Service where the level of bona
fide services performed decreases to a level equal to 20 percent or less of the
average level of services performed by the employee during the immediately
preceding 36-month period. The Participant will be presumed not to have
Separated from Service where the level of bona fide services performed continues
at a level that is 50 percent or more of the average level of service performed
by the Participant during the immediately preceding 36-month period. No
presumption applies to a decrease in the level of bona fide services performed
to a level that is more than 20 percent and less than 50 percent of the average
level of bona fide services performed during the immediately preceding 36-month
period. The presumption is rebuttable by demonstrating that the Corporation and
the Participant reasonably anticipated that as of a certain date the level of
bona fide services would be reduced permanently to a level less than or equal to
20 percent of the average level of bona fide services provided during the
immediately preceding 36-month period or the full period of services to the
Corporation if the Participant has been providing services to the Corporation
less than 36 months (or that the level of bona fide services would not be so
reduced). For example, the Participant may demonstrate that the Corporation and





--------------------------------------------------------------------------------





the Participant reasonably anticipated that the Participant would cease
providing services, but that, after the original cessation of services, business
circumstances such as termination of the Participant's replacement caused the
Participant to return to employment. Although the Participant's return to
employment may cause the Participant to be presumed to have continued in
employment because the Participant is providing services at a rate equal to the
rate at which the Participant was providing services before the termination of
employment, the facts and circumstances in this case would demonstrate that at
the time the Participant originally ceased to provide services, the Corporation
reasonably anticipated that the Participant would not provide services in the
future. For purposes of this paragraph (b), for periods during which the
Participant is on a paid bona fide leave of absence (as defined in paragraph (a)
of this Section 2.13) and has not otherwise terminated employment pursuant to
paragraph (a) of this Section 2.13, the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which the Participant is on an
unpaid bona fide leave of absence (as defined in paragraph (a) of this Section
2.13) and has not otherwise terminated employment pursuant to paragraph (a) of
this Section 2.13, are disregarded for purposes of this paragraph (b) of this
Section 2.13 (including for purposes of determining the applicable 36-month (or
shorter) period).


(c)Asset Purchase Transactions. Where as part of a sale or other disposition of
assets by the Corporation as seller to an unrelated service recipient (buyer), a
Participant of the Corporation would otherwise experience a Separation from
Service with the Corporation, the Corporation and the buyer may retain the
discretion to specify, and may specify, whether a Participant providing services
to the Corporation immediately before the asset purchase transaction and
providing services to the buyer after and in connection with the asset purchase
transaction has experienced a Separation from Service, provided that the asset
purchase transaction results from bona fide, arm’s length negotiations, all
service providers providing services to the Corporation immediately before the
asset purchase transaction and providing services to the buyer after and in
connection with the asset purchase transaction are treated consistently
(regardless of position at the Corporation) for purposes of applying the
provisions of any nonqualified deferred compensation plan, and such treatment is
specified in writing no later than the closing date of the asset purchase
transaction. For purposes of this paragraph (c), references to a sale or other
disposition of assets, or an asset purchase transaction, refer only to a
transfer of substantial assets, such as a plant or division or substantially all
the assets of a trade or business.


(d)Dual Status. If a Participant provides services both as an employee of the
Corporation and as an independent contractor of the Corporation, the Participant
must separate from service both as an employee and as an independent contractor
to be treated as having Separated from Service. If a Participant ceases
providing services as an independent contractor and begins providing services as
an employee, or ceases providing services as an employee and begins providing
services as an independent contractor, the Participant will not be considered to
have a Separation from Service until the Participant has ceased providing
services in both capacities. Notwithstanding the foregoing, if a Participant
provides services both as an employee of the Corporation and a member of the
board of directors of the Corporation, the services provided as a director are
not taken into account in determining whether the Participant has a Separation
from Service as an employee for purposes of this Plan unless this Plan is
aggregated with any plan in which the Participant participates as a director
under IRS Regulation Section 1.409A-1(c)(2)(ii).









--------------------------------------------------------------------------------





2.14“Specified Employee” shall have the meaning set forth in IRS Regulation
Section 1.409A-1 the requirements of which are summarized in part as follows:


(a)In General. “Specified Employee” means a Participant who as of the date of
their Separation from Service is a “key employee” as defined in Code Section
416(i) (disregarding Section 416(i)(5)), i.e., an employee who at any time
during the 12 month period ending on an identification date is an officer of the
Corporation or one of its affiliates having an annual compensation as defined in
IRS Regulation Section 1.409A-1(i)(2) greater than $130,000, a 5% owner of the
Corporation or one of its affiliates or a 1% owner of the Corporation or one of
its affiliates having compensation of more than $150,000. The $130,000 amount
described in the preceding sentence shall be adjusted for cost of living
increases in such amounts and at such times as specified by the Internal Revenue
Service. Further, no more than 50 employees (or, if lesser, the greater of 3 or
10% of the employees) shall be treated as officers. The foregoing definition
shall be interpreted at all times in a manner consistent with such regulations
as may be adopted from time to time by the Internal Revenue Service for purposes
of applying the key employee definition of Section 416(i) to the requirements of
Code Section 409A. If a person is a key employee as of an identification date,
the person is treated as a Specified Employee for the 12-month period beginning
on the first day of the fourth month following the identification date. The
“identification date” is December 31.


(b)In the event of a public offering, merger, acquisition, spin-off,
reorganization or other corporate transaction, "Specified Employees" shall be
determined as provided in IRS Reg. Section 1.409A-(1)(i)(6).


2.15 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in Section 152(a) of the Code),
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster), or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. For example, the imminent foreclosure of or eviction from
the Participant’s primary residence may constitute an Unforeseeable Emergency.
In addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for funeral
expenses of a spouse or a dependent (as defined in Code section 152(a)) may also
constitute an Unforeseeable Emergency. Except as otherwise provided above, the
purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies. Whether a Participant is faced with an Unforeseeable Emergency is
to be determined based on the relevant facts and circumstances of each case.




ARTICLE III


PARTICIPATION AND DEFERRALS


3.1Determination of Participants. Within a reasonable period of time prior to
the beginning of a Plan Year or at any time during a Plan Year, the
Administrator will designate employees who will be eligible to become Active
Participants in the Plan for that Plan Year (or the remainder of such Plan
Year). An employee designated as an Active Participant for a Plan Year shall
remain an Active Participant until the employee’s Separation from Service or the
Administrator or the Board of Directors of the Corporation takes action to
terminate such employee’s participation effective on the first day of any Plan
Year subsequent to the date of such action by the Administrator or the Board.





--------------------------------------------------------------------------------





3.2Deferral Elections.


(a)Salary Payments. An Active Participant may elect to defer a specified
percentage of their salary for services performed during a Plan Year by
completing and filing such forms as required by the Corporation prior to the
first day of the Plan Year. A Participant’s deferrals shall be taken at a
uniform percentage rate from each of their salary payments during the year.
Compensation deferred shall be retained by the Corporation, credited to the
Participant’s Account pursuant to Section 4.1 and paid in accordance with the
terms and conditions of the Plan. Notwithstanding the foregoing, an employee who
is not already eligible to participate in any other deferred compensation plan
of the account balance type who becomes an Active Participant for the first time
during a Plan Year (for example, an employee designated to be a Participant by
the Administrator upon hire or promotion) may within 30 days after the effective
date of participation make an election to defer a specified percentage of salary
to be paid to them for services to be performed subsequent to the deferral
election.
 
(b)Bonus Payments. An Active Participant may elect to defer a portion of any and
all bonus payments made to them during a Plan Year by completing and filing such
forms as required by the Corporation. To the extent a bonus payment represents a
payment of a Performance Based Bonus, to be effective the deferral election with
respect to such bonus must be filed with the Corporation at least seven months
prior to the end of the period in which the bonus payment is earned. If a bonus
payment is not a Performance Based Bonus but is calculated on a Fiscal Year
basis, then to be effective the deferral election must be filed prior to the
beginning of the Fiscal Year during which the Participant first renders any
services giving rise to the payment of the bonus. If a bonus is not a
Performance Based Bonus and is not calculated on a Fiscal Year basis, to be
effective, the deferral election must be filed prior to the beginning of the
first Plan Year in which are performed any services for which such bonus is
payable. Notwithstanding the foregoing, an employee who is not already eligible
to participate in any other deferred compensation plan sponsored by the
Corporation of the account balance type who becomes an Active Participant for
the first time during a Plan Year (for example, an employee designated to be a
Participant by the Administrator upon hire or promotion) may within 30 days
after the effective date of participation make an election to defer a specified
percentage of any bonus payment for which the service period has already begun
and, in such event, the election shall apply to the portion of bonus
compensation equal to the total bonus compensation to be paid to the Participant
with respect to that service period multiplied by a fraction of which the
numerator is the number of days remaining in the performance period and the
denominator is the total number of days in the performance period.


3.3Continued Effect of Elections.


(a)Salary Payments. An Active Participant’s deferral election with respect to a
Plan Year under Section 3.2(a) shall be irrevocable after the last date upon
which it may be filed pursuant to Section 3.2(a) and shall continue in effect
each subsequent Plan Year until prospectively revoked or amended in writing. For
a revocation or amendment to be effective with respect to salary payments during
a Plan Year, it must be filed by the last date for which an effective deferral
election is permitted to be filed with respect to those salary payments under
Section 3.2(a).


(b)Bonus Payments. An Active Participant’s deferral election under Section
3.2(b) with respect to a bonus shall be irrevocable after the last date upon
which it may be filed pursuant to Section 3.2(b). For a revocation or amendment
to be effective for any bonus payment, it must be filed by the last date for
which an effective deferral election is permitted to be filed with respect to
that bonus payment under Section 3.2(b). An Active Participant must make a new
bonus deferral





--------------------------------------------------------------------------------





election for each Plan Year. An Active Participant who does not complete a
timely bonus deferral election for a Plan Year shall not have any bonus deferred
for the Plan Year.


3.4Prior Deferral Elections. Any deferral election made prior to calendar year
2005 under a Frozen Agreement shall be treated as a deferral election described
in Section 3.2(a) and/or Section 3.2(b), as the case may be, and shall continue
in effect until modified as described in Section 3.3 above unless modified
earlier pursuant to Section 8.14(a) below.


3.5Unforeseeable Emergency. In the event that a Participant makes application
for a hardship distribution under Section 6.3 and the Administrator determines
that an Unforeseeable Emergency exists, all deferral elections otherwise in
effect under this Article III and any other nonqualified deferred compensation
plan of the account balance type sponsored by the Corporation shall immediately
terminate upon such determination. To resume deferrals thereafter, a Participant
must make an election satisfying the provisions of Section 3.2(a) and/or (b), as
the case may be, as those provisions apply to someone who is already an Active
Participant in the Plan.


3.6401(k) Hardship. Any deferral elections in effect under this Article III
shall be cancelled as required due to a hardship distribution described in IRS
Regulation Section 1.401(k)-1(d)(3) or any successor thereto. To resume
deferrals after the required suspension period, a Participant must make an
election satisfying the provisions of Section 3.2(a) and/or (b), as the case may
be, as those provisions apply to someone who is already an Active Participant in
the Plan.




ARTICLE IV


ACCOUNTS


4.1Credits to Account. Bookkeeping amounts equal to the amounts deferred by a
Participant pursuant to Section 3.2 shall be credited to such Participant’s
Deferral Account as soon as practicable after the deferred compensation would
otherwise have been paid to such Participant in the absence of deferral.


4.2Valuation of Account.


(a)The Participant’s Account shall be credited or charged with deemed earnings
or losses as if it were invested in accordance with paragraph (b) below.


(b)(i)    The investment funds available hereunder for the deemed investment of
the Account shall be the Brady Stock Fund and such other funds as the
Administrator shall from time to time determine. However, in no event shall the
Corporation be required to make any such investment in the Brady Stock Fund or
any other investment fund and, to the extent such investments are made, such
investments shall remain an asset of the Corporation subject to the claims of
its general creditors.


(ii)On the date credited to the Participant’s Account, deferrals shall be deemed
to be invested in one or more of the investment funds designated by the
Participant for such deemed investment. Once made, the Participant’s investment
designation shall continue in effect for future deferrals until changed by the
Participant. A Participant may change the deemed allocation of their existing
Participant Account at the times established by the Administrator.





--------------------------------------------------------------------------------





(iii)The value of the Brady Stock Fund on any particular date will be based upon
the value of the shares of Class A non-voting common stock of Brady Corporation
which the Brady Stock Fund is deemed to hold on that date. The shares of such
stock deemed to be held in the Brady Stock Fund shall be credited with dividends
at the time they are credited with respect to actual shares of Class A
non-voting common stock of Brady Corporation and such dividends shall be deemed
to be used to purchase additional shares of Class A non-voting common stock of
Brady Corporation on the day following the crediting of such dividends at the
then fair market value price of such stock. The Brady Stock Fund shall also be
credited from time to time with additional shares of Class A non-voting common
stock of Brady Corporation equal in number to the number of shares granted in
any stock dividend or split to which the holder of a like number of shares of
Class A non-voting common stock would be entitled. All other distributions with
respect to shares of Class A non-voting common stock of Brady Corporation shall
be similarly applied. In the event of a distribution of preferred stock, such
preferred stock shall be valued at its par value (or its voluntary liquidating
price, if it does not have a par value).


(iv)The valuation of the funds held in the investments other than the Brady
Stock Fund shall be accomplished in the same manner as though the deemed
investment in such funds had actually been made and are valued at their fair
market value price on valuation dates hereunder.


(v)A Participant’s Account shall be valued as of December 31 each year and at
such other times established by the Administrator, which shall be no less
frequently than quarterly. Until such time as the Administrator takes action to
the contrary, such valuation shall be at the same time as valuations made of
Brady matched 401(k) plan assets.


(vi)All elections and designations under this section shall be made in
accordance with procedures prescribed by the Administrator. The Administrator
may prescribe uniform percentages for such elections and designations.


(vii)A Participant may elect to reallocate their Account balance among the
investment funds at the times established by the Administrator. Notwithstanding
any other provision of this Plan to the contrary, a Participant may not make (i)
any election or transaction in the Brady Stock Fund at a time when the
Participant is in possession of any material non-public information or at a time
not permitted under the Corporation’s policy on insider trading.


(viii)Notwithstanding subparagraph (vii) above, and notwithstanding Article I
and Section 2.11 of this Plan to the contrary, with respect to all amounts held
for a Participant, from and after May 1, 2006, a Participant may not transfer
any amount to or from the portion of their account held in the Brady Stock Fund.
The preceding sentence shall not apply to a Participant who has had a Separation
from Service prior to May 1, 2006.


(c)The Corporation shall provide annual reports to each Participant showing
(a) the value of the Account as of the most recent December 31st, (b) the amount
of deferral made by the Participant for the Plan Year ending on such date and
(c) the amount of any investment gain or loss and the costs of administration
credited or debited to the Participant’s Account.


(d)Notwithstanding any other provision of this Agreement that may be interpreted
to the contrary, the deemed investments are to be used for measurement purposes
only and shall not be





--------------------------------------------------------------------------------





considered or construed in any manner as an actual investment of the
Participant’s Account balance in any such fund. In the event that Brady
Corporation or the trustee of any grantor trust which Brady Corporation may
choose to establish to finance some or all of its obligations hereunder, in its
own discretion, decides to invest funds in any or all of the funds, the
Participant shall have no rights in or to such investments themselves. Without
limiting the foregoing, the Participant’s Account balance shall at all times be
a bookkeeping entry only and shall not represent any investment made on the
Participant’s behalf by the Corporation or any trust; the Participant shall at
all times remain an unsecured creditor of the Corporation.




ARTICLE V


VESTING


5.1Full Vesting. A Participant shall be fully vested and nonforfeitable at all
times in their Account hereunder.




ARTICLE VI


MANNER AND TIMING OF DISTRIBUTION


6.1Payment of Benefits.


(a)After a Participant’s Separation from Service the Participant’s Account shall
be paid to the Participant (or in the event of the Participant’s death, to the
Participant’s Beneficiary). Payment shall be made in one of the following forms
as specified in the Participant’s payment election pursuant to Section 6.2:
(i)Single Sum. A single sum distribution of the value of the balance of the
Account on the first day of October following the Participant’s Separation from
Service; or


(ii)Installments. The value of the balance of the Account shall be paid in
annual installments on the first day of October each year with the first of such
installments to be paid on the first day of October following the Participant’s
Separation from Service. Annual installments shall be paid in one of the
alternative methods specified below over the number of years selected by the
Participant in the payment election made pursuant to Section 6.2, but not to
exceed 10. The earnings (or losses) provided for in Section 4.2 shall continue
to accrue on the balance remaining in the Account during the period of
installment payments. The annual installment shall be calculated by multiplying
the most recent value of the Account by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of annual payments due
the Participant. By way of example, if the Participant elects a 10 year annual
installment method, the first payment shall be one-tenth (1/10) of the Account
balance. The following year, the payment shall be one-ninth (1/9) of the Account
balance; or


(iii)Other Methods and Prior Elections. Any other method authorized by the Plan
Administrator as reflected on the Participant's payment election and elected by
the Participant. Payment methods previously allowable under the Plan, such as
the percentage or fixed dollar





--------------------------------------------------------------------------------





method of payment, and previously elected by a Participant will remain in effect
unless the Participant elects an alternative payment schedule pursuant to
Section 6.2(c); or


(iv)In Cash or In Stock. Subject to such withholding rules as the Corporation
may establish, payments shall be made in cash and/or Class A non-voting common
stock of Brady Corporation pursuant to the following:


(A)    If distribution is made in a single sum, the value of the portion of the
Participant’s Account which consists of the investments other than the Brady
Stock Fund shall be paid in cash while the value of the portion of the Account
which consists of the Brady Stock Fund shall be paid by distributing the number
of shares of Class A non-voting stock of Brady Corporation which represent the
number of deemed shares held in the Brady Stock Fund, except, however, that any
fractional shares shall be valued and distributed in cash.
(B)    If distribution is made in installments or other method (as authorized by
the Plan Administrator and elected by the Participant in their payment election
as describe in 6.1(a)(iii), above), a portion of each payment shall be
distributed in cash and a portion in Class A non-voting shares of common stock
of Brady Corporation. The portion to be distributed in cash shall be that
portion of the particular payment which is the same percentage as derived by
dividing the value of the Balance in investments (other than the Brady Stock
Fund) by the value of the total Account balance and the portion to be
distributed in stock shall be the same percentage as determined by dividing the
value of the balance of the Brady Stock Fund by the value of the total Account
balance. The number of shares of Class A non-voting shares of common stock of
Brady Corporation to be distributed shall be the number having the same value as
the portion of the installment to be paid in such stock, except, however, that
any fractional shares shall be distributed in cash.
(C)    Notwithstanding Article I and Section 2.11 of this Plan to the contrary,
the rule of this sub-paragraph (iv) shall apply to amounts held for a
Participant under a Frozen Agreement from and after May 1, 2006. The preceding
sentence shall not apply to a Participant who has had a Separation from Service
prior to May 1, 2006.
(b)In the case of a Participant who is a Specified Employee, payment pursuant to
paragraph (a) above shall commence no earlier than the first day of the seventh
month following the Participant’s Separation from Service. This delay in
distribution rule does not apply if the payment is being made as a result of the
Participant’s death or disability. For this purpose, "disability" means that the
Participant:


(i)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or


(ii)is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continued period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering the employees of the Corporation or one of its affiliates in which
the Participant is covered.





--------------------------------------------------------------------------------





6.2Payment Election.


(a)For each Plan Year, an individual who is or becomes an Active Participant at
the beginning of such Plan Year who is or has been provided with prior written
notice of their participation for such Plan Year shall complete a payment
election form specifying the form of payment applicable to the portion of such
Participant’s Account under the Plan attributable to participation for such Plan
Year. In the event that a Participant does not make a timely payment election, a
lump sum payment election will apply for the Plan Year in which the
contributions are made.


(b)An individual who first becomes an Active Participant other than on the first
day of a Plan Year shall complete a payment election form specifying the form of
payment applicable to the portion of such Participant’s Account attributable to
participation for such Plan Year no later than 30 days after the effective date
of participation. In the event a Participant does not make a timely payment
election, a lump sum payment election will apply for the Plan Year in which the
contributions are made.


(c)A Participant may change the form of payment (for example, from installments
to lump sum) or time of commencement of distribution (for example, from
termination to ten years after termination) with respect to contributions
related to any specific Plan Year by completing and filing a new payment
election form with the Corporation. Such election will apply to the amount
contributed for such Plan Year and the earnings on such amount.


(i)The payment election form on file with the Corporation with respect to a
particular portion of their Account as of the date of the Participant’s
Separation from Service shall be controlling. Notwithstanding the foregoing, an
election to change the form of payment with respect to a particular portion of a
Participant's Account shall not be effective if they have a Separation from
Service within twelve (12) months after the date on which they file the election
change with the Corporation.


(a)
For example, if a Participant elected to change from receiving a portion of
their Account in installments (commencing on the October 1 following termination
of employment) to receiving that portion in a lump sum (on the October 1
following five (5) years after termination), but then terminated ten months
after making that new election, that new election would not be effective. The
Participant would receive that portion of their Account in the installment
method previously in effect.



(ii)Any change in payment method with respect to a particular portion of a
Participant's Account must result in delaying the commencement of payments with
respect to such portion of their Account to a date which is at least five (5)
years following the previously scheduled commencement date.


(a)
For example, if a Participant was to receive a particular portion of their
Account in installments commencing on the October 1 following termination, they
could not receive a lump sum of that portion of their Account until at least
five (5) years after the installments were to commence (that is, the October 1
following five (5) years after termination).






--------------------------------------------------------------------------------





(iii)For purposes of compliance with Section 409A of the Internal Revenue Code,
a series of five year installment payments, ten year installment payments,
twenty year installment payments, or any other series of installment payments
are each designated as a single payment on the date the first installment
payment is due to be paid rather than a right to a series of separate payments;
therefore, a Participant who has elected (or is deemed to have elected) any
option under Section 6.1 with respect to a particular portion of their Account
may substitute any of the other options for the option originally elected with
respect to such portion of their Account as long as the foregoing one-year and
five year rules are satisfied.


(iv)For purposes of the right to change the form of payment or time of
commencement of distribution under Section 6.2(c) above, all amounts credited to
a Participant's Account (and earnings and losses on such amounts) with respect
to Plan Years commencing prior to January 1, 2019 shall be treated as made in a
single Plan Year, such that a change in the Plan Year commencing prior to
January 1, 2019 will apply to all Plan Years of such Participant commencing
prior to January 1, 2019.


(d)The five year delay rule does not apply with respect to a particular portion
of their Account if the revised payment method applies only upon the
Participant’s death or disability. For this purpose, disability has the same
meaning as in Section 6.1(b). In the event that the Participant's new payment
election with respect to a particular portion of their Account would not be
effective under the foregoing rules, the payment election previously in effect
shall with respect to such portion of their Account be controlling.


6.3Financial Hardship. A partial or total distribution of the Participant’s
Account shall be made prior to Separation from Service upon the Participant’s
request and a demonstration by the Participant of severe financial hardship as a
result of an Unforeseeable Emergency. Such distribution shall be made in a
single sum as soon as administratively practicable following the Administrator’s
determination that the foregoing requirements have been met. In any case, a
distribution due to Unforeseeable Emergency may not be made to the extent that
such emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under Section 3.2 and any other nonqualified
deferred compensation plan of the account balance type sponsored by the
Corporation. Distributions because of an Unforeseeable Emergency must be limited
to the amount reasonably necessary to satisfy the emergency need (which may
include amounts necessary to pay any Federal, state, or local income taxes or
penalties reasonably anticipated to result from the distribution).
Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available because of
cancellation of a deferral election under Section 3.2 and any other nonqualified
deferred compensation plan of the account balance type sponsored by the
Corporation upon a payment due to an Unforeseeable Emergency. The payment may be
made from any arrangement in which the Participant participates that provides
for payment upon an Unforeseeable Emergency, provided that the arrangement under
which the payment was made must be designated at the time of payment.


6.4Delayed Distribution.


(a)A payment otherwise required to be made pursuant to the provisions of this
Article VI shall be delayed if the Corporation reasonably anticipates that the
Corporation’s deduction with respect to such payment would be limited or
eliminated by application of Code Section 162(m); provided, however that such
payment shall be made on the earliest date on which the Corporation anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by





--------------------------------------------------------------------------------





application of Code Section 162(m). In any event, such payment shall be made no
later than the last day of the calendar year in which the Participant has a
Separation from Service or, in the case of a Specified Employee, the last day of
the calendar year in which occurs the six (6) month anniversary of such
Separation from Service.


(b)A payment otherwise required under this Article VI shall be delayed if the
Corporation reasonably determines that the making of the payment will jeopardize
the ability of the Corporation to continue as a going concern; provided,
however, that payments shall be made on the earliest date on which the
Corporation reasonably determines that the making of the payment will not
jeopardize the ability of the Corporation to continue as a going concern.


(c)A payment otherwise required under this Article VI shall be delayed if the
Corporation reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law; provided, however, that
payments shall nevertheless be made on the earliest date on which the
Corporation reasonably anticipates that the making of the payment will not cause
such violation. (The making of a payment that would cause inclusion in gross
income or the applicability of any penalty provision or other provision of the
Code is not treated as a violation of applicable law.)


(d)A payment otherwise required under this Article VI shall be delayed upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.


6.5Inclusion in Income Under Section 409A. Notwithstanding any other provision
of this Article VI, in the event this Plan fails to satisfy the requirements of
Code Section 409A and regulations thereunder with respect to any Participant,
there shall be distributed to such Participant as promptly as possible after the
Administrator becomes aware of such fact of noncompliance such portion of the
Participant’s Account balance hereunder as is included in income as a result of
the failure to comply, but no more. Any such distribution shall be taken on a
pro rata basis from the Participant’s Brady Stock Fund balance and the
Participant's other investments in the manner described in
Section 6.1(a)(iv)(B).


6.6Domestic Relations Order. Notwithstanding any other provision of this Article
VI, payments shall be made from an account of a Participant in this Plan to such
individual or individuals (other than the Participant) and at such times as are
necessary to comply with a domestic relations order (as defined in Code Section
414(p)(1)(B)). Any such distribution shall be taken on a pro rata basis from the
Participant’s Brady Stock Fund balance and the Participant's other investments
in the manner described in Section 6.1(a)(iv)(B).


6.7De Minimis Amounts. Notwithstanding any other provision this Article VI, a
Participant’s Account balance under this Plan and all other nonqualified
deferred compensation plans of the account balance type shall automatically be
distributed to the Participant on or before the later of: December 31 of the
calendar year in which occurs the Participant’s Separation from Service or the
15th day of the third month following the Participant’s Separation from Service
if the total amount in such Account balance at the time of distribution, when
aggregated with all other amounts payable to the Participant under all
arrangements benefiting the Participant described in Section 1.409A-1(c) or any
successor thereto, do not exceed the amount described in Code Section
402(g)(1)(B). The foregoing lump sum payment shall be made automatically and any
other distribution elections otherwise applicable with respect to the individual
in the absence of this provision shall not apply.







--------------------------------------------------------------------------------





6.8Overpayments.


(a)Any overpayments must be returned to the Plan by the recipient.


(b)The Plan and its agents are authorized to (A) recoup overpayments plus any
earnings or interest, and (B) if necessary and permissible consistent with
Section 409A, offset any overpayments that are not returned against other Plan
benefits to which the recipient is or becomes entitled.




ARTICLE VII


ADMINISTRATION


7.1Compensation Committee as Administrator. The Plan shall be administered by
the Administrator, which shall be the Compensation Committee of the
Corporation’s Board of Directors. The Administrator shall have all authority
that may be appropriate for administering the Plan, including the authority to
adopt rules and regulations for the conduct of its affairs and for implementing,
amending and carrying out the Plan, interpreting the provisions of the Plan and
determining a Participant’s entitlement to benefits hereunder. The Administrator
shall be entitled to rely upon the Corporation’s records as to information
pertinent to calculations or determinations made pursuant to the Plan.


The Administrator may also delegate any of its clerical or other administrative
duties to one or more officers or employees of the Corporation, who may assist
the Administrator in the performance of any of its functions hereunder. In the
event of such delegation, a reference to the Administrator shall be deemed to
refer to such officer(s) or employee(s).
7.2Authority of Administrator. The Administrator shall have full and complete
discretionary authority to determine eligibility for benefits under the Plan, to
construe the terms of the Plan and to decide any matter presented through the
claims procedure. Any final determination by the Administrator shall be binding
on all parties and afforded the maximum deference allowed by law. If challenged
in court, such determination shall not be subject to de novo review and shall
not be overturned unless proven to be arbitrary and capricious based upon the
evidence considered by the Administrator at the time of such determination.


7.3Administrator Actions. The Administrator may authorize one or more of its
members to execute on its behalf instructions or directions to any interested
party, and any such interested party may rely upon the information contained
therein. The members may also act at a meeting or by unanimous written consent.
A majority of the members shall constitute a quorum for the transaction of
business and shall have full power to act hereunder. All decisions shall be made
by vote of the majority present at any meeting at which a quorum is present,
except for actions in writing without a meeting, which must be unanimous.


7.4Minor or Incompetent Payees. If a person to whom a benefit is payable is a
minor or is otherwise incompetent by reason of a physical or mental disability,
the Corporation may cause the payments due to such person to be made to another
person for the first person’s benefit without any responsibility to see to the
application of such payment. Such payments shall operate as a complete discharge
of the obligations to such person under the Plan.







--------------------------------------------------------------------------------





7.5No Liability. Except as otherwise provided by law, neither the Administrator,
nor any member thereof, nor any director, officer or employee of the Corporation
involved in the administration of the Plan shall be liable for any error of
judgment, action or failure to act hereunder or for any good faith exercise of
discretion, excepting only liability for gross negligence or willful misconduct.
The Corporation shall hold harmless and defend any individual in the employment
of the Corporation and any director of the Corporation against any claim, action
or liability asserted against them in connection with any action or failure to
act regarding the Plan, except as and to the extent that any such liability may
be based upon the individual’s own gross negligence or willful misconduct. This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.


7.6Claims Procedure.


(a)If the Participant or the Participant’s Beneficiary (hereinafter referred to
as a “Claimant”) is denied all or a portion of an expected benefit under the
Plan for any reason, they may file a claim with the Administrator or its
designee. The Administrator or its designee shall notify the Claimant within 60
days of allowance or denial of the claim, unless the Claimant receives written
notice prior to the end of the sixty (60) day period stating that special
circumstances require an extension of the time for decision and specifying the
expected date of decision. The notice of the such decision shall be in writing,
sent by mail to the Claimant’s last known address, and if a denial of the claim,
must contain the following information:


(i)the specific reasons for the denial;


(ii)specific reference to pertinent provisions of the Plan on which the denial
is based;


(iii)if applicable, a description of any additional information or material
necessary to perfect the claim, an explanation of why such information or
material is necessary, and an explanation of the claims review procedure; and


(iv)a description of the Plan’s claims review procedure, including a statement
of the Claimant’s right to bring a civil action under Section 502 of ERISA if
the Claimant’s claim is denied upon review.


(b)A Claimant is entitled to request a review of any denial of their claim. The
request for review must be submitted in writing to the Administrator within 60
days after receipt of the notice of the denial. The timely filing of such a
request is necessary to preserve any legal recourse which may be available to
the Claimant and, absent the submission of request for review within the 60-day
period, the claim will be deemed to be conclusively denied. Upon submission of a
written request for review, the Claimant or their representative shall be
entitled to review all pertinent documents, and to submit issues and comments in
writing for consideration by the Administrator. The Administrator shall fully
and fairly review the matter and shall consider all information submitted in the
review request, without regard to whether or not such information was submitted
or considered in the initial claim determination. The Administrator shall
promptly respond to the Claimant, in writing, of its decision within 60 days
after receipt of the review request. However, due to special circumstances, if
no response has been provided within the first 60 days, and notice of the need
for additional time has been furnished within such period, the review and
response may be made within the following 60 days. The Administrator’s decision
shall include specific reasons for the decision, including references to the
particular Plan provisions upon which the decision is based, notification





--------------------------------------------------------------------------------





that the Claimant can receive or review copies of all documents, records and
information relevant to the claim, and information as to the Claimant’s right to
file suit under Section 502(a) of ERISA.


(c)If a determination of disability for purposes of Section 6.1(b) or 6.2
becomes necessary and if such determination is considered to be with respect to
a claim for benefits based on disability for purposes of 29 CFR Section
2560.503-1, then the Administrator shall adopt and administer a special
procedure for considering such disability claims meeting the requirements of 29
CFR Section 2560.503-1 for disability benefit claims.


(d)    Additional claims requirements: Except as required by law or except to
the extent the following would violate Section 409A:
(i)
A Claimant must exhaust all administrative remedies under the Plan before
seeking judicial review;



(ii)
A Claimant must bring a legal action (including, but not limited to, a civil
action under Section 502(a) of ERISA with respect to any ERISA Plan) within a
reasonable period following a final decision of an adverse benefit determination
(or, in the absence of such a final decision, within a reasonable period
following the date the final decision should have been issued under the Plan);
and



(iii)
Claimant may not present in any legal action evidence not timely presented to
the Plan Administrator as part of the Plan’s administrative review process.





ARTICLE VIII


MISCELLANEOUS


8.1Amendment or Termination. The Corporation (through its Board of Directors or
authorized officers or employees and/or the Compensation Committee) reserves the
right to alter or amend the Plan, or any part thereof, in such manner as it may
determine, at any time and for any reason. Further, the Board of Directors of
the Corporation reserves the right to terminate the Plan, at any time and for
any reason. Notwithstanding the foregoing, in no event shall any amendment or
termination deprive any Participant or Beneficiary of any amounts credited to
them under this Plan as of the date of such amendment or termination; provided,
however, that the Corporation may prospectively change the manner in which
earnings are credited or discontinue the crediting of earnings and, further, the
Corporation may make any amendment it deems necessary or desirable for purposes
of compliance with the requirements of Code Section 409A and regulations
thereunder.


If the Plan is amended to freeze benefit accruals, no additional deferrals or
contributions shall be credited to any Participant Account hereunder. Following
such a freeze of benefit accruals, Participants’ Accounts shall be paid at such
time and in such form as provided under Article VI of the Plan. If the
Corporation terminates the Plan and if the termination is of the type described
in regulations issued by the Internal Revenue Service pursuant to Code Section
409A, then the Corporation shall distribute the then existing Account balances
of Participants and beneficiaries in a lump sum within the time period specified
in such regulations and, following such distribution, there shall be no further
obligation to any Participant or beneficiary under this Plan. However, if the
termination is not of the type described in such regulations,





--------------------------------------------------------------------------------





then following Plan termination Participants’ Accounts shall be paid at such
time and in such form as provided under Article VI of the Plan.
8.2Applicable Law. This Plan shall be governed by the laws of the State of
Wisconsin, except to the extent preempted by the provisions of ERISA or other
applicable federal law.


8.3Relationship to Other Programs. Participation in the Plan shall not affect a
Participant’s rights to participate in and receive benefits under any other
plans of the Corporation, nor shall it affect the Participant’s rights under any
other agreement entered into with the Corporation, unless expressly provided
otherwise by such plan or agreement. Any amount credited under or paid pursuant
to this Plan shall not be treated as wages, salary or any other type of
compensation or otherwise taken into account in the determination of the
Participant’s benefits under any other plans of the Corporation, unless
expressly provided otherwise by such plan.


8.4Non-Assignability by Participant. No Participant or Beneficiary shall have
any right to commute, sell, assign, pledge, convey, or otherwise transfer any
rights or claims to receive benefits hereunder, nor shall such rights or claims
be subject to garnishment, attachment, execution or levy of any kind except to
the extent otherwise required by law.


8.5Status of Plan Under ERISA. The Plan is intended to be an unfunded plan
maintained by the Corporation primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as described in Section 201(2), Section 301(a)(3), Section 401(a)(1) and Section
4021(b)(6) of ERISA.


8.6Withholding. The Corporation shall comply with all applicable tax and
governmental withholding requirements.


8.7No Right to Continued Employment. Neither participation in this Plan, nor the
payment of any benefit hereunder, shall be construed as giving to a Participant
any right to be retained in the service of the Corporation, or limiting in any
way the right of the Corporation to terminate the Participant’s service at any
time. Nor does participation in this Plan guarantee the Participant the right to
be continued in service in any particular position or at any particular rate of
compensation.


8.8Assignability by Corporation. The Corporation shall have the right to assign
all of its right, title and obligation in and under this Plan upon a merger or
consolidation in which the Corporation is not the surviving entity or to the
purchaser of substantially its entire business or assets or the business or
assets pertaining to a major product line, provided such assignee or purchaser
assumes and agrees to perform after the effective date of such assignment all of
the terms, conditions and provisions imposed by this Plan upon the Corporation.
Upon such assignment, all of the rights, as well as all obligations, of the
Corporation under this Plan shall thereupon cease and terminate.


8.9Unsecured Claim; Grantor Trust. The right of a Participant to receive payment
hereunder shall be an unsecured claim against the general assets of the
Corporation, and no provisions contained herein, nor any action taken hereunder
shall be construed to give any individual at any time a security interest in any
asset of the Corporation, of any affiliated corporation, or of the stockholders
of the Corporation. The liabilities of the Corporation to a Participant
hereunder shall be those of a debtor pursuant to such contractual obligations as
are created hereunder and to the extent any person acquires a right to receive
payment from the Corporation hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Corporation.





--------------------------------------------------------------------------------





The Corporation may establish a grantor trust (but shall not be required to do
so) to which the Corporation may in its discretion contribute (subject to the
claims of the general creditors of the Corporation) the amounts credited to the
Account. If a grantor trust is so established, payment by the trust of the
amounts due the Participant or their Beneficiary hereunder shall be considered a
payment by the Corporation for purposes of this Plan.
8.10Notices or Filings. Any notice or filing required or permitted to be given
to the Administrator hereunder shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:


Corporate Treasurer
Brady Corporation
P.O. Box 571
Milwaukee, WI 53201-0571


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant
hereunder shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
8.11Special rules for 2005-2007. Notwithstanding the usual rules required
regarding the deferral elections and distribution elections:


(a)A Participant may on or before March 15, 2005 make a new deferral election to
apply to amounts which would otherwise be paid in calendar year 2005; provided
that such amounts have not been paid or become payable at the time of the
election. Such election shall remain in effect for future years until modified
pursuant to Section 3.3(a) and/or (b), as the case may be.


(b)    On or before December 31, 2007, a Participant may make an election as to
distribution of their Account from among the choices described at Section 6.1
hereof without complying with the rules described in Section 6.2 hereof as long
as the effect of the election is not to accelerate payments into 2006 or to
defer payments which would otherwise have been made in 2006, and as long as the
effect of the election is not to accelerate the payments into 2007 or to defer
payments which would otherwise have been made in 2007. Such election shall
become effective after the last day upon which it is permitted to be made.
However, in order to subsequently change such special election after
December 31, 2007, the requirements of Section 6.2 hereof must be satisfied.
(This election will not apply to distribution of the Participant’s accounts
holding amounts earned and vested prior to January 1, 2005, if any, (and
earnings credited thereon) since such accounts are not governed by this document
but are governed by the Frozen Plan.)
IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Plan document on its behalf as of the 17th day of July, 2018.
BRADY CORPORATION
By: /s/ J. MICHAEL NAUMAN
Attest: /s/ AARON J. PEARCE



